By Judge Robert P. Doherty, Jr.
This case appears on a Motion to Compel Discovery. It is an appeal de novo from the General District Court on an open account The amount sued fr>r by die hospital is $2,874.71.
Defendant seeks discovery of material dealing with the development by the Plaintiff of its regular rates and terms. In making that request the Defendants argue that die hospital charges different rates to different people based upon their individual health insurance policies and that the Defendants should be able to prove those various rates at trial so that the Court can fix a reasonable fee schedule. The Court disagrees with the approach taken by the Defendants and denies die Motion to Compel.
The information requested by die Defendants appears as though it would cost more in terms of time, manpower, and copying expenses than the whole lawsuit is worth. The discovery request is onerous and would be nonproductive. It would not lead to admissible evidence. The issue in this case is not a judicial determination of what rates the hospital should charge but rather how much money, if any, is owed to die hospital by the Defendants at the hospital's “regular rates and terms.”
Accordingly, die Defendant’s Motion to Compel is denied.